Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated July22, 2010 accompanying the consolidated financial statements included in the Annual Report of Vuance Ltd. on Form20-F for the year ended December31, 2009.We hereby consent to the incorporation by reference of said report in the Registration Statements of Vuance Ltd. on FormS-8 (File No.333-121231, effective December14, 2004). Fahn Kanne & Co. Certified Public Accountants (Isr.) Tel-Aviv, Israel July 22, 2010
